Per Curiam.
The defendant appeals alleging that the trial court erred in denying her motion to set aside a default. At the time the motion was made the defendant filed an affidavit stating facts which she contended excused her failure to file an answer. Subsequently, it was admitted in open court that the affidavit was false.
A motion to set aside a default is addressed to the trial court’s discretion. Rhodes v. Rhodes (1966), 3 Mich App 396. A default is to be set aside only if good cause is shown. GCB 1963, 520.4. On the record before us we cannot conclude that the trial court abused its discretion in ruling that good cause had not been shown.
Affirmed.